                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

ACLU OF TENNESSEE, Inc.                              )
                                                     )
         Intervening Plaintiff,                      )
v.                                                   )    No. 2:17-cv-02120-jpm-DKV
                                                     )
THE CITY OF MEMPHIS,                                 )
                                                     )
         Defendant.                                  )


DEFENDANT’S REPLY TO INDEPENDENT MONITOR’S JANUARY 8, 2020 LETTER


         The Defendant, the City of Memphis (“the City”), by and through counsel, respectfully

submits the following Reply to the January 8, 2020 letter submitted to the Court by the

Independent Monitor regarding three recent Foreign Intelligence Surveillance Act (“FISA”)

opinions (hereafter, “the Monitor’s Letter”). A copy of the Monitor’s Letter is attached as

Exhibit A.

          The Court granted the City’s Motion for Leave to Reply “in order to highlight how the

FISA-related opinions [provided by the Independent Monitor] are not relevant to the City’s

proposed social media policy or to the First Amendment generally.” (ECF No. 281).

I.       Background
          The Court imposed certain sanctions on the City in its October 27, 2018 Order. (ECF

No. 151). “To ensure compliance with the Consent Decree generally, and especially with the

requirement that the City familiarize its officers with the contents of the Decree,” (ECF No. 152,

PageID 6288), the Court ordered, inter alia, the following:

         The City shall establish written guidelines for the use of manual social media
         searches and of social media collators in compliance with the Decree. The City
         shall make these guidelines available to all officers with access to social media


                                                    1

JVS 4835-1161-3363
2545600-000230
         collators, and to all officers assigned to OHS and RTCC. The City shall submit
         these guidelines to the Court no later than January 14, 2019 for review and
         approval.

(ECF No. 152, PageID 6289).

         The Court also appointed an independent monitor to supervise the implementation of its

sanctions. (ECF No. 152, PageID 6290).

          The City, the Monitor, and the Intervening Plaintiff, ACLU of Tennessee, Inc. (“ACLU-

TN”), worked together over the course of the past year to develop a proposed Social Media

Policy. That policy was almost completely finalized by the time of the November 21, 2019

quarterly hearing on the Third Quarterly Report of the Independent Monitor.

          At the November 21, 2019 hearing, the Court heard testimony from Ms. Rachel

Levinson-Waldmen on the social media policies of various federal agencies, including, most

notably, the FBI. After the hearing, the Court ordered the City and the Monitor to file the final

draft of the proposed Social Media Policy for review by the Court. (ECF No. 259, PageId 8511).

          Having heard the testimony of Ms. Levinson-Waldmen and having reviewed the

materials of the various federal agencies referenced by Ms. Levinson-Waldmen, the City

believed that the FBI’s social media policy was reasonable and workable and comported with the

tenets of the Kendrick Consent Decree.

         Accordingly, the City submitted a revised proposed Social Media policy to the Monitor

for review on November 25, 2019, which is attached as Exhibit B. This new version of the

proposed Social Media Policy largely adopted the framework of the FBI’s social media policy,

as understood by the City, while keeping much of the substance of the original proposed policy

agreed upon by the Monitor.




                                                   2

JVS 4835-1161-3363
2545600-000230
           In a December 16, 2019 letter, however, the Monitor rejected the City’s proposed policy.

A copy of that letter is attached as Exhibit C. The City then submitted its competing version of

the social media policy to the Court (ECF No. 268-1) which it continues to believe not only

complies with the Consent Decree but is also more suitable for a large modern law enforcement

agency.

           Following the submission of the two competing social media policies, the Court

expanded the scope of the January 2, 2020 Status Conference to include a discussion of the

proposed social media policies. (ECF No. 269).

           During the January 2, 2020 telephonic status conference with the ACLU-TN, the City,

and members of the Monitoring team, the Court heard from Ms. Rachel Levinson-Waldman

regarding certain recent Foreign Intelligence Surveillance Court opinions and the implications of

those opinions on the City’s proposed adoption of the FBI’s multi-tiered investigative structure

as part of its social media policy. The Court instructed the Monitor to provide those FISA-

related opinions to the Court and the parties. (ECF No. 273, PageID 8685).

           The Monitor submitted those opinions to the Court along with a legal analysis of the

opinions. The Monitor (erroneously, the City contends) concluded that the FISA-related opinions

bear negatively on the Court’s consideration of the City’s proposed social media policy. The

FISA-related opinions are wholly irrelevant to the City’s proposed social media policy.

           The Court granted the City leave to reply to the Monitor’s letter to highlight how the

FISA-related opinions are not relevant to the City’s proposed social media policy or to the First

Amendment generally. (ECF No. 281).

II.        History of FISA and Section 7021


1
    The City provides this brief history of the FISA statute for the Court’s convenience.



                                                                 3

JVS 4835-1161-3363
2545600-000230
         Because the FISA-related opinions deal with the statutory interpretation of the FISA and

its amendments, a brief summary of the statutory framework is appropriate. Enacted in 1978, the

FISA established a framework under which executive branch agencies may collect foreign

intelligence information. See United States v. Aziz, 228 F.Supp.3d 363, 366 (M.D. Pa. 2017); 50

U.S.C. § 1801, et seq. As part of this framework, Congress created two specialized courts: the

Foreign Intelligence Surveillance Court (“FISC”) and the Foreign Intelligence Surveillance

Court of Review (“FISCR”). 50 U.S.C. § 1803.

         FISA, as amended in 2001 under the USA PATRIOT Act (“Patriot Act”) and as amended

again in 2008 under the FISA Amendments Act (“FAA”), consists of eight titles. As relevant

here, Title I (codified at 50 U.S.C. §§ 1801 to 1813) deals with electronic surveillance, and

Section 702 (part of Title VII and codified at 50 U.S.C. § 1881a) deals with the acquisition of

foreign intelligence information from electronic communication service providers. Unlike

surveillance under Titles I, Section 702 surveillance targets non-United States persons located

abroad. See 50 U.S.C. §1881a(b).

         As used in FISA, “foreign intelligence information” encompasses “information that

relates to, and if concerning a United States person is necessary to, the ability of the United

States to protect against—(A) actual or potential attack or other grave hostile acts of a foreign

power or an agent of a foreign power; [or] (B) ... international terrorism ... by a foreign power or

an agent of a foreign power ....” 50 U.S.C. § 1801(e)(1); see id. § 1821(1). The term also

encompasses “information with respect to a foreign power ... that relates to, and if concerning a

United States person is necessary to—(A) the national defense or the security of the United

States; or (B) the conduct of the foreign affairs of the United States.” Id. § 1801(e)(2); see id. §

1821(1).



                                                     4

JVS 4835-1161-3363
2545600-000230
         A “United States person” encompasses United States citizens and aliens lawfully

admitted for permanent residence in the United States. 50 U.S.C. § 1801(i); see id. § 1821(1).

         A “foreign power” includes any “group engaged in international terrorism or activities in

preparation therefor.” 50 U.S.C. § 1801(a)(4); see id. § 1821(1). And an “agent of a foreign

power” encompasses “any person other than a United States person, who ... acts in the United

States ... as a member of a foreign power ... irrespective of whether the person is inside the

United States” or “engages in international terrorism or activities in preparation therefore,” Id. §

1801(b)(1); see id. § 1821(1). An agent of a foreign power also encompasses “any person who ...

knowingly engages in ... international terrorism, or activities that are in preparation therefore, for

or on behalf of a foreign power” or “knowingly aids or abets any person in the conduct of [the

activities just described] or knowingly conspires with any person to engages in [those]

activities,” Id. § 1801(b)(2); see id. § 1821(1).

         A.          FISA Title I
         Title I provides detailed procedures for authorization and execution of electronic

surveillance. The Government typically must apply for and obtain an order from FISC before

conducting electronic surveillance under Title I. See United States v. Huang, 15 F.Supp.3d 1131,

1136 (D.N.M. 2014); 50 U.S.C. § 1804(a); see id. § 1823(a). The application must contain a

statement of facts to justify the applicant’s belief that the target of the surveillance is a foreign

power or an agent of a foreign power. 50 U.S.C. § 1804(a)(3)(a). The Attorney General must

approve applications for electronic surveillance before they are presented to the FISC. See id. §§

1804(a), 1823(a).

         Also referenced in the application requirements above are “minimization procedures,”

which are specific procedures adopted by the Attorney General that are:



                                                      5

JVS 4835-1161-3363
2545600-000230
         …reasonably designed in light of the purpose and technique of the particular
         surveillance [or physical search], to minimize the acquisition and retention, and
         prohibit the dissemination, of nonpublicly available information concerning
         unconsenting United States person consistent with the need of the United States to
         obtain, produce, and disseminate foreign intelligence information.


50 U.S.C. § 1801(h)(1); see id., § 1821(4)(A). Notably, minimization procedures allow “for the

retention and dissemination of information that is evidence of a crime which has been, is being,

or is about to be committed and that is to be retained or disseminated for law enforcement

purposes.” Id. §§ 1801(h)(3), 1821(4)(C).

         After reviewing the Government's application, the FISC will issue an order authorizing

electronic surveillance or physical searches if it finds, inter alia, that (a) the target of the

surveillance or search is a foreign power or an agent of a foreign power; and (b) each of the

facilities or places at which the surveillance or search is targeted is or is about to be owned, used,

possessed by, or is in transit to or from a foreign power or an agent of a foreign power. See 50

U.S.C. §§ 1805(a)(2), 1824(a)(2).

         B.          FISA Section 702
         As originally enacted, FISA defined “electronic surveillance” to cover four types of

domestically-focused foreign intelligence collection activities. See 50 U.S.C. § 1801(f); United

States v. Hasbajrami, No. 11-CR-623, 2016 WL 1029500, at *4 (E.D.N.Y. Mar. 8, 2016).

Because the definition did not apply to surveillance conducted outside the United States,

Congress decided to modernize FISA by enacting, in 2007, the Protect America Act

(“PAA”). Hasbajrami, 2016 WL 1029500, at *4. Under the PAA, the Director of National

Intelligence (“DNI”) and the Attorney General could authorize the acquisition of foreign

intelligence information concerning persons reasonably believed to be outside the United

States. Id. To authorize an acquisition, the DNI and the Attorney General had to certify (i) that


                                                      6

JVS 4835-1161-3363
2545600-000230
there were reasonable targeting procedures in place to ensure that the surveillance targeted

persons reasonably believed to be outside the United States, (ii) that the minimization procedures

in place satisfied FISA's requirements, and (iii) and that a significant purpose of the acquisition

was to obtain foreign intelligence information. Id. The PAA expired in February 2008, and

Congress enacted the FISA Amendments Act in July 2008. Id. at *5.

         Section 702 of   the   FAA,    codified   at 50   U.S.C.§    1881a,    “supplements    pre-

existing FISA authority by creating a new framework under which the Government may seek the

FISC's authorization of certain foreign intelligence targeting the communications of non-U.S.

persons located abroad.” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 404, 133 S. Ct. 1138,

1144, 185 L. Ed. 2d 264 (2013).

         Section 702, unlike FISA Title I, allows for foreign intelligence acquisition without a

requirement that the Government first demonstrate probable cause that the target of the

collection is a foreign power or agent of a foreign power. Id. Also unlike the surveillance and

searches conducted under Title I, under Section 702, the Government can engage in foreign

intelligence collection without first specifying the nature and location of each of the facilities or

places at which the acquisition will occur. Id.

         In contrast to FISC approval of surveillance and searches conducted under FISA Title I,

FISC approval of Section 702 acquisitions does not entail an individualized court order for each

person to be targeted. Hasbajrami, 2016 WL 1029500, at *5. Rather, the FISC approves annual

submissions by the Attorney General and the DNI, thereby authorizing the acquisition of foreign

intelligence information through the targeting of non-U.S. persons reasonably believed to be

located outside the United States. See 50 U.S.C. § 1881a(a), (i)(3); Hasbajrami, 2016 WL

1029500, at *5.



                                                     7

JVS 4835-1161-3363
2545600-000230
         Section 702 surveillance targets non-U.S. persons located outside of the United

States. See 50 U.S.C. § 1881a(b). This does not mean, however, that under Section 702 the

Government acquires only foreign communications. If a U.S. person communicates with a

targeted individual, the U.S. person's communication will be incidentally acquired.

         To protect U.S. persons, Section 702 requires that, at least every six months, the Attorney

General and the DNI periodically assess the Government's compliance with the targeting

procedures, minimization procedures, and relevant compliance guidelines. 50 U.S.C. §

1881a(m)(1). The Attorney General and the DNI must submit those assessments to the FISC and

to congressional oversight committees. Id.

         Additionally, the Inspector General of the Department of Justice and the Inspector

General of each element of the intelligence community authorized to acquire information

through Section 702 must, among other things, review the number of Section 702 targets that

were later determined to be located in the United States. 50 U.S.C. § 1881a(m)(2). The head of

each element of the intelligence community conducting Section 702 acquisitions must, annually,

conduct a similar review. Id. § 1881a(m)(3).

         On January 19, 2018, Congress adopted the FISA Amendments Reauthorization Act of

2017 (the "2017 Reauthorization Act"), which made several changes to Section 702. First, the

2017 Reauthorization Act added a new section, 702(f)(1), which requires "[t]he Attorney

General, in consultation with the Director of National Intelligence, [to] adopt querying

procedures consistent with the requirements of the [F]ourth (A]mendment." Such querying

procedures must "include a technical procedure whereby a record is kept of each United States

person query term used for a query." The 2017 Reauthorization Act does not define the phrase

"United States person query term." But the procedures submitted in connection with the



                                                     8

JVS 4835-1161-3363
2545600-000230
certifications that are subject of this appeal construe it to mean "a term that is reasonably likely

to identify one or more specific United States persons," which "may be either a single item of

information or information that, when combined with other information, is reasonably likely to

identify one or more specific United States persons."

         Second, the 2017 Reauthorization Act added another new section, 702(f)(2), which states

that, "in connection with a predicated criminal investigation ... that does not relate to the national

security of the United States, the [FBI] may not access the contents" of Section 702 information

that was "retrieved pursuant to a query made using a United States person query term that was

not designed to find and extract foreign intelligence information," unless authorized to do so by

an order of the FISC. In other words, this section permits the FBI to query Section 702 data for

domestic law enforcement purposes, and to review the metadata of communications returned

thereby, but not to review the substance of those communications absent approval by the FISC.

         Finally, the 2017 Reauthorization Act added a new reporting requirement directed to the

FBI's querying practices. Specifically, the Inspector General of the Department of Justice must,

within one year after the FISC first approves the querying procedures adopted by the FBI

pursuant to Section 702(f), provide a report to certain committees of the Senate and House of

Representatives. This report must include information concerning "[a]ny impediments, including

operational, technical, or policy impediments, for the [FBI] to count … the total number of ...

queries that used known United States person identifiers.” The 2017 Reauthorization Act did

not, however, alter an existing FISA provision exempting the FBI from certain public disclosure

obligations related to its use of United States persons query terms.

III.     A summary of the FISA opinions submitted by the Monitor




                                                      9

JVS 4835-1161-3363
2545600-000230
         The Monitor relies on three FISC and FISCR opinions concerning a single issue: the

Attorney General’s 2018 Certifications (“2018 Certifications”) under Section 702, which

authorized the acquisition of foreign-intelligence information pursuant to the targeting

procedures, minimization procedures, and querying procedures adopted therein. As noted supra,

these certifications must be submitted to the FISC and approved annually to authorize the

acquisition of foreign intelligence information through the targeting of non-U.S.-persons located

outside of the United States. See 50 U.S.C. § 1881a(a), (i)(3).

         The first FISA-related opinion submitted by the Monitor was FISC’s review of the 2018

Certifications (hereafter, “October 2018 FISC Opinion”), which is attached as Exhibit D. In

October 2018, the FISC approved the 2018 Certifications with two exceptions. The FISC

determined that Section 702 requires federal agencies to adopt a recordkeeping practice of

documenting whether a query term relates to a United States person. The FISC then concluded

that the FBI’s proposed procedures did not comply with Section 702(f)(1)(B)’s requirement that

the querying procedures include a technical procedure whereby a record is kept of each United

States person query term used for a query. Because the FBI proposed satisfying the record-

keeping requirement by keeping a record of all queries of unminimized Section 702 information,

the FISC found that the proposed system would not distinguish between U.S.-person and non-

U.S.-person query terms as required by the statute.

         The Court also examined the prevalence of non-compliant queries conducted by FBI

personnel to return information about U.S. persons from Section 702-acquired data. The FISC

independently found that the FBI's repeated non-compliant queries of Section 702 information

precluded a determination that its minimization and querying procedures were reasonably

designed to minimize the retention, and prohibit the dissemination, of private information



                                                      10

JVS 4835-1161-3363
2545600-000230
concerning U.S. persons, consistent with the government's foreign intelligence needs. The FISC

ultimately found that the FBI's querying and minimization procedures, as implemented, to be

inconsistent with statutory minimization requirements and the requirements of the Fourth

Amendment. Specifically, the FISC noted that the Government self-reported a large number of

FBI queries that were not reasonably likely to return foreign-intelligence information or evidence

of a crime.

         In the face of the October 2018 FISC opinion, the Government elected to appeal the

FISC’s decision to the FISCR, rather than implement the corrective measures the FISC proposed.

         The next FISA-related opinion submitted by the Monitor as an attachment to the

Monitor’s Letter was the adjudication by the FISCR of the aforementioned appeal by the

Government (hereafter, “July 2019 FISCR Opinion”), which is attached as Exhibit E. In the

July 2019 FISCR Opinion, the FISCR agreed that the FBI's proposed querying procedures did

not comply with Section702(f)(1)(8) insofar as they did not include a procedure whereby FBI

personnel document, to the extent reasonably feasible, whether a particular query term related to

a United States person or a non-United States person. Because that conclusion necessarily

required the Government to amend the FBI's proposed procedures, however, the FISCR declined

to address whether the FBI’s proposed querying and minimization procedures complied with the

requirements of FISA and the Fourth Amendment to the United States Constitution.

         After entry of the July 2019 FISCR opinion, the Government amended the 2018

Certifications and submitted them to the FISC for review. The final FISA-related opinion relied

on by the monitor, issued in September 2019, contained the FISC’s review of those amended

certifications and the Revised FBI Querying Procedures submitted therewith (hereafter, the

September 2019 FISC Opinion”), which is attached as Exhibit F.



                                                   11

JVS 4835-1161-3363
2545600-000230
         The FISC found that because the Revised FBI Querying Procedures submitted to the

FISC contained a requirement that the FBI must generate and maintain a written record of each

United States person query term used, they comported with the technical requirements of Section

702(f)(1)(B).

         Moreover, to address the FISC’s original concern that the FBI’s querying procedures did

not comply with the Fourth Amendment, the Government adopted a procedure in the Revised

FBI Querying Procedures requiring FBI personnel to provide a written statement of facts

showing that the query of a U.S.-person was reasonably likely to retrieve foreign intelligence

information or evidence of a crime prior to reviewing the unminimized contents of section 702-

acquired information retrieved from such a query. Additionally, the FBI must maintain those

statements in a manner that would enable oversight.

         In response to the Government’s revisions, the FISC found “[a]s written, the Revised FBI

Querying Procedures remedy the previously found deficiency regarding documentation of the

basis for U.S.-person queries.”

IV.      The FISA opinions are irrelevant to the City’s proposed social media policy and the
         First Amendment
         The FISA opinions cited by Ms. Levinson-Waldmen have no relevance to the City’s

proposed social media policy. First, the controversy surrounding the FBI’s querying procedures

arises out of the distinction between U.S. persons and non-U.S. persons. Essentially, the FBI

proposed that it not be required to distinguish between searches of U.S persons versus non-U.S.

persons in its recordkeeping, but the FISC determined that the statute required such a distinction.

That controversy does not exist in the matter currently before the Court.

         Second, the controversy surrounding the FBI’s querying procedures pertains to the Fourth

Amendment, not the First Amendment. The FISA-related opinions addressed whether the FBI’s


                                                    12

JVS 4835-1161-3363
2545600-000230
Proposed Querying Procedures contained adequate Fourth Amendment protections. Because

those queries are, in effect, warrantless searches of private communications, Congress expressly

requires that the various governmental agencies provide adequate Fourth Amendment

protections. See § 702(b)(6); 50 U.S.C. § 1881a(b)(6). The FISC examined the prevalence of

non-compliant queries conducted by FBI personnel to return information about U.S. persons

from Section 702-acquired data, and found that the FBI's querying and minimization procedures,

as implemented, were inconsistent with statutory minimization requirements and the

requirements of the Fourth Amendment. In response, the FBI ultimately amended its proposed

procedures to include a provision requiring that, before FBI personnel may examine contents

information retrieved by using U.S.-person-query terms, FBI personnel must provide a written

statement of facts showing that the query satisfied that standard, unless it came within the

parameters of Section 702(f)(2).

         Here, there is no allegation before the Court that the City has violated the Fourth

Amendment, or that its proposed social media policy does not afford adequate Fourth

Amendment protections. The Consent Decree is aimed at protecting First Amendment rights,

and none of the FISA-related opinions pertain to the First Amendment.

         Moreover, the communications swept up by the FBI at issue in the FISA opinions were

not social media postings, but actual private communications between individuals, which

implicate the Fourth Amendment. Unlike the FBI’s review of private communications, the

City’s viewing and searching of social media does not implicate the Fourth Amendment because

there is no reasonable expectation of privacy in information posted on social media. See United

States v. Meregildo, 883 F.Supp.2d 523, 525 (S.D.N.Y.2012) (“When a social media user

disseminates his postings and information to the public, they are not protected by the Fourth



                                                  13

JVS 4835-1161-3363
2545600-000230
Amendment.”); Roasio v. Clark Cnty. Sch. Dist., 2013 WL 3679375, at *5–6 (D. Nev. July 3,

2013)(explaining that when a person shares information with a third party—such as Twitter

messages with friends—that person takes the risk that the third party will share it with the

government); Katz v. United States, 389 U.S. 347, 351, 88 S.Ct. 507, 511 (1967)(“What a person

knowingly exposes to the public, even in his own home or office, is not a subject of Fourth

Amendment protection.”); Smith v. Maryland, 442 U.S. 735, 743–44, 99 S.Ct. 2577, 61 L.Ed.2d

220 (1979)(“[a] person has no legitimate expectation of privacy in information he voluntarily

turns over to third parties,”); Disner v. United States, 2013 WL 1164502, at *1 (D.C.Cir. Feb. 20,

2013) (explaining that appellants “had no reasonable expectation of privacy in records allegedly

stored on a third party's computer”).

         Third, the FISA opinions submitted and relied upon by the Monitor concern whether the

FBI’s Proposed Querying Procedures met the specific statutory requirements of FISA Section

702, i.e. that the querying procedure must include a technical procedure whereby a record is kept

of each United States person query term. Obviously, the City is not bound by FISA, nor must it

even consider FISA when developing its proposed social media policy.

         Finally, and most importantly, in none of the FISA-related opinions submitted by the

Monitor did a FISA court opine as to propriety of the FBI’s tiered levels of investigations or its

social media policy.

         Moreover, the Monitor relies on a 2014 report by the Privacy and Civil Liberties

Oversight Board to suggest that it is “common” for FBI agents to query § 702 data in connection

with criminal investigations, including during pre-investigation assessments. This report was

written before the FISA Amendments Reauthorization Act of 2017, which made several

significant changes to § 702, including adding the technical requirements at issue in the very



                                                   14

JVS 4835-1161-3363
2545600-000230
FISA opinions submitted by the Monitor. Thus, in support of his argument that the FISA

opinions suggest that the FBI’s tiered investigation structure is flawed (which they do not

suggest), the Monitor relies on a report written before the relevant statute being litigated in those

FISA opinions was enacted.

         Lacking any basis to draw a correlation between the FISA opinions and the City’s

proposed social media policy, the Monitor instead attempts to draw a correlation between the

FBI’s misguided statutory interpretation of two technical requirements of the FISA statute and

the propriety of the City incorporating the FBI’s multi-tiered social media investigative structure

into its social media policy. In doing so, the Monitor relies upon a “slippery slope” argument,

alleging that by using the FBI’s protocol as a base for the city’s social media policy, that it

“would crest a slippery slope” because the FBI is not bound by the Consent Decree. It is unclear

how the City’s reliance on the protocols of one of the largest, most sophisticated, and most

regulated law enforcement agencies in the United States would put the City on a slippery slope to

violation of the Consent Decree. Indeed, the opposite is true. Adopting the structure and

oversight of the FBI-model would offer more protections to the citizens of the City of Memphis

than what is currently in place.

         Finally, and with all due respect, the Monitor seemingly imputes the FBI’s alleged

“demonstrated resistance to oversight” and “spotty compliance” regarding a technical provision

of the FISA statute onto the Memphis Police Department’s future conduct relative to its proposed

social media policy. Respectfully, the City sees no basis for such an imputation.

         In short, the manner in which the FBI interpreted a federal statute regarding foreign

intelligence has no bearing on the City’s proposed social media policy, the City’s compliance

with the Consent Decree, or the First Amendment.



                                                     15

JVS 4835-1161-3363
2545600-000230
                      Respectfully Submitted,

                      BAKER, DONELSON, BEARMAN,
                      CALDWELL & BERKOWITZ, P.C.

                      s/ Mark Glover
                      R. Mark Glover (#6807)
                      Bruce McMullen (#18126)
                      Jennie Vee Silk (#35319)
                      Mary Wu Tullis (#31339)
                      165 Madison Avenue, Suite 2000
                      Memphis, Tennessee 38103
                      Telephone (901) 526-2000
                      E-mail: mglover@bakerdonelson.com
                             bmcmullen@bakerdonelson.com
                             jsilk@bakerdonelson.com
                             mtullis@bakerdonelson.com

                      Attorneys for Defendant, The City of
                      Memphis




                     16

JVS 4835-1161-3363
2545600-000230
                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of February 2020, a copy of the attached pleading was

filed electronically. Notice of this filing will be served by operation of the Court’s electronic

filing system to all counsel of record.


         Thomas H. Castelli
         ACLU Tennessee, Inc.
         P.O. Box 120160
         Nashville, TN 37212
         tcastelli@aclu-tn.org

         Mandy Strickland Floyd
         Bone McAllester Norton PLLC
         511 Union Street, Suite 1600
         Nashville, Tennessee 37219
         mfloyd@bonelaw.com

         Attorneys for Intervening Plaintiff


                                                      s/ Mark Glover




                                                    17

JVS 4835-1161-3363
2545600-000230
